TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00329-CV



                                     In re Jaime Luevano


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              Relator filed his petition for writ of mandamus and several related motions. See Tex.

R. App. P. 52.8. Having reviewed the documents filed by relator, we deny the petition for writ of

mandamus and overrule his motions.



                                            _____________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson

Filed: July 13, 2010